Citation Nr: 0802026	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-38 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for lumbosacral strain.

2. Entitlement to service connection for arthritis of the 
lumbar and cervical spine.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1950 to October 
1951 and from March 1952 to March 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in June 
2006.  A transcript of the hearing is associated with the 
claims file.  

The Board observes that the veteran submitted October 2004 VA 
treatment records, a December 2004 opinion by Dr. H. L. B., 
and private treatment records dated in January 2007, 
subsequent to the last AOJ adjudication and issuance of the 
September 2007 supplemental statement of the case.  He did 
not waive AOJ consideration of this evidence.  Id.  However, 
these documents are duplicates of documents already of record 
as of September 2007; therefore, the Board finds that a 
remand for AOJ review of this evidence prior to the Board 
issuing a decision is not necessary.

Good cause having been shown, at the veteran's June 2006 
hearing, his motion to advance his case on the docket was 
granted.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2007).

FINDINGS OF FACT

1.  Lumbosacral strain was not present in service, or shown 
to be causally or etiologically related to any disease, 
injury, or incident in service.  

2. Arthritis of the lumbar and cervical spine was not present 
in service, manifested within one year of the veteran's 
discharge from service, or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.
CONCLUSIONS OF LAW

1. Lumbosacral strain was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2. Arthritis of the lumbar and cervical spine was not 
incurred in or aggravated by the veteran's active duty 
military service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in June 2003, prior 
to the initial unfavorable AOJ decision issued in February 
2004.  Additional VCAA letters were sent in February 2006 and 
August 2006.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in June 2003, February 2006, and August 2006 informed him of 
how VA would assist him in developing his claims and his and 
VA's obligations in providing such evidence for 
consideration.  However, only the February 2006 and August 
2006 letters provided notice as to the type of evidence 
necessary to establish service connection, and only the 
February 2006 letter informed the veteran of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertains to the claims.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The pre-
adjudicative June 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  Therefore, the Board finds 
that a reasonable person could be expected to understand that 
he should submit any relevant evidence during the development 
of the claim.  

With regard to the evidence to support a claim for service 
connection, the Board notes that, subsequent to the remedial 
February 2006 and August 2006 notices, additional evidence 
was developed, the veteran's claims were readjudicated, and  
supplemental statements of the case were issued.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case (SOC) or 
supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 2007-7130, 2007 WL 2694606 (Fed. Cir. Sept 
17, 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1328, 1333-34 (Fed. Cir. 2006)).  
For these reasons, the Board concludes that the failure to 
provide a fully VCAA compliant notice before the initial 
adjudication was harmless, and that to decide the appeal 
would not be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, the veteran was first notified of the 
evidence necessary to establish entitlement to disability 
ratings and effective dates for the disabilities on appeal in 
a March 2006 letter.  Despite the inadequate timing of the 
notice provided to the veteran on these two elements, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been satisfied in 
this case.  Therefore, the Board finds that delaying 
appellate review by providing additional VCAA letters to the 
veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service medical 
records, private medical records, VA treatment records, and a 
May 2007 VA examination report were reviewed by both the AOJ 
and the Board in connection with adjudication of his claims.  
The veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of his claims. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claims.

II. Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.
    
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The veteran contends that his current back disorders are a 
result of a 1951 injury sustained when he caught a 90 
millimeter shell that was thrown when he was loading 
artillery onto a truck in service.  Therefore, the veteran 
claims that service connection for his back disorders is 
warranted.    

The veteran's service medical records show that he was 
treated for a lumbar spasm in April 1951 that was reportedly 
related to a 1949 injury; an injured right shoulder in 
January 1953; and a sprain in the low back in May 1955.  His 
September 1951 service separation examination, however, 
reports no significant medical history, and clinical 
evaluation at that time was normal.  Post-service, September 
1980 and May 1989 work-related injuries were reported by the 
veteran.

Post-service records demonstrate diagnoses of back disorders, 
namely degenerative joint disease, degenerative disc disease, 
lumbar spondylosis, and lumbar facet arthroplasty.  February 
1983 records report treatment for complaints of cervical 
spine pain, radiating into both arms.  On going cervical 
symptoms are noted thereafter, and lumbosacral tenderness 
without spasm is first noted in May 1984.  Severe 
degenerative arthritis at multiple levels of the cervical 
spine and similar, but much milder, degenerative changes in 
the lumbosacral spine were found by X-ray in May 1984.  At 
the May 2007 VA examination, the diagnoses were degenerative 
joint disease of the lumbar spine with subjective radicular 
complaints with no MRI evidence of compression; and 
degenerative joint disease of the cervical spine with 
intermittent symptoms and mild residual functional 
impairments.  

The Board has considered all relevant evidence of record 
regarding the veteran's claims for service connection for a 
back disorder.  The Board first considered whether service 
connection is warranted for a back disorder on a presumptive 
basis, as he has a current diagnosis of degenerative 
arthritis of the lumbar and cervical spine.  However, the 
record fails to show that the veteran manifested arthritis to 
a degree of 10 percent within one year following his service 
discharge in either October 1951 or March 1956.  As such, 
presumptive service connection is not warranted for arthritis 
of the back.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.      

The Board next considered whether service connection is 
warranted for a back disorder on a direct basis.  However, 
while the veteran has current diagnoses of back disorders, 
the record shows no diagnosis of a back disorder during 
active service or for many years thereafter.  Specifically, 
the earliest medical evidence of record relative to the back 
is dated in January 1981 with cervical traction prescribed in 
February 1981 and cervical spine tenderness and pain noted 
thereafter; and lumbosacral tenderness recorded in May 1984 
with severe lumbar pain first noted in May 1989.  An April 
1986 record of Dr. J. K. reports that the veteran stated he 
had had no particular difficulty with his neck prior to his 
work injury in September 1980.  The lapse in time between 
service and the first complaints and diagnoses weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection claim the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board also notes that there are conflicting medical 
opinions of record regarding whether the veteran's current 
back disorder is directly related to his military service.  
As indicated, the Board must determine, as a question of 
fact, both the weight and credibility of the evidence.  The 
Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

A December 2004 opinion of Dr. H. L. B. states that the 
veteran relates a back injury in service, and that his 
arthritis is possibly related to the old injury.  However, 
the Board observes that Dr. H. L. B. has provided no medical 
basis or pointed to any evidence in support of this opinion.  
Further, Dr. H. L. B.'s statement that there is possibly a 
relationship appears to be only speculative.  Under VA 
regulations and Court decisions, service connection may not 
be based on pure speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2006); see also Davis v. West, 13 Vet. App. 
178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  For these 
reasons, the Board accords no probative weight to Dr. H. L. 
B.'s opinion.
  
In contrast, with regard to the cervical spine, in an April 
1986 treatment record 
Dr. J. K. indicates that the veteran had 20 percent physical 
impairment, 10 percent from a September 1980 work injury and 
10 percent from preexisting degenerative osteoarthritis.  As 
for the lumbar spine, in a February 1989 treatment record, 
Dr. J. K. reports injury to the lumbar spine and states that 
there is absolutely no history of low back difficulty.  The 
Board observes that records reflect that Dr. J. K. treated 
the veteran's cervical spine beginning in January 1981, and 
that he continued treating his back disorders with the last 
record dated in December 1999.  As Dr. J. K. treated the 
veteran for several years for his back disorders before 
commenting on the etiology of these disorders, and, 
therefore, had extensive interactions with the veteran and 
multiple records related to the progression of the veteran's 
back disorders, the Board affords the statements of Dr. J. K. 
great probative weight.  

Additionally, the May 2007 VA examiner reviewed the claims 
file, to include the veteran's service medical records, post-
service treatment records, and statements by Dr. H. L. B. and 
Dr. J. K.  Upon physical examination of the veteran, the 
examiner stated that the opinion of Dr. H. L. B. is not 
substantiated by the veteran's medical records and agreed 
with Dr. J. K. that his back disorders are more likely 
related to post-service injuries.  

Therefore, there is no probative or competent medical 
evidence relating the veteran's back disorder to his active 
duty military service.  The Board has considered the 
veteran's own statements regarding his claimed in-service 
etiology of his current back disorders.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent and 
probative evidence of a causal nexus between the veteran's 
back disorders and service, he is not entitled to service 
connection on a direct basis.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for lumbosacral strain and arthritis of 
the lumbar and cervical spine.  As such, that doctrine is not 
applicable in the instant appeal, and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for lumbosacral strain is 
denied.

Entitlement to service connection for arthritis of the lumbar 
and cervical spine is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


